DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s note
	Fundamentally, the most of current rejection is similar to the PCT Written Opinion submitted by the applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saban et al (US 2014/0225978) or Boulanger et al (US 2003/0067536 – Hereafter Boul).
Claims 1 and 11, A telepresence method operable to provide a shared telepresence meeting for at least a first remote user and a second remote user, the method comprising: 
(a)	capturing video with at least one point of view at a first remote location of the first remote user, the video including the first remote user within their point of view; (Saban: [0066-0069]; or Boul: Fig. 1-4; abstract);

(b)	determining a viewpoint of the first remote user at a first remote location; and determining a viewpoint of the second remote user at a second remote location; (Saban: [0066-0069]; or Boul: Abstract; claims 9 and 20);
(c) 	creating a synthetic video from the captured video at the first remote location, the synthetic video corresponding to the determined viewpoint of the second remote user; and creating a synthetic video from the captured video at the second remote location, the synthetic video corresponding to the determined viewpoint of the first remote user; (Saban: [0194-0195]; or Boul: Abstract; [0040-0049]); and
(d)	displaying the synthetic video of the second remote user to the first remote user and displaying the synthetic video of the first remote user to the second remote user such that the first remote user and the second remote user share a telepresence meeting.  (Saban: [0059, 0193 and 0197]; or Boul: abstract;  [0040-0049]). 
Claims 2 and 12, capturing videos with at least two different points of view at the location of the first remote user; creating a pair of synthetic videos from the captured videos at the first remote location, the synthetic videos being formed from at least two of the captured videos to produce videos corresponding to the determined viewpoint of the second remote user; and displaying the synthetic videos of the first remote user to the second remote user.  (Saban: paragraph 163; or Boul: abstract; [0040-0049]).  
(Saban: paragraph 166; or Boul: abstract; [0040]).  
Claims 4 and 15, rendering or capturing a first scene corresponding to the determined viewpoint of the first remote user; and compositing the first scene with the synthetic video displayed to the first remote user.  (Saban: [0169, 0196]; or Boul: abstract; [0049]).  
Claims 5 and 18,  capturing at least one local video representing the viewpoint of the first remote user at the first remote location; processing the local video to remove an undesired background; and wherein the compositing includes compositing the first (Saban: [0069 and 0125-0126]; or Boul: abstract; [0040-0049]).
Claim 6, wherein the remote user is a first remote user and the subject is a second remote user and the capturing, determining, creating, and displaying are performed for each of the first remote user and the second remote user and each of the first remote user and the second remote user has displayed a respective synthetic video of the other remote user. (Saban: [0197]; or Boul: Abstract; [0040-0049]).

Claim 7, wherein the remote user is a first remote user of a plurality of first remote users and the subject is a second remote user, the capturing, determining, creating, and displaying are performed for each of the plurality of first remote users and the second remote user, and each of the plurality of first remote users has displayed a synthetic video of the second remote user.  (Saban: [0197]; or Boul: Abstract; [0040-0049]).
Claim 8, wherein the remote user and the subject are remote users of a plurality of remote users, the capturing, determining, creating, and displaying are performed for each of the plurality of remote users, and each of the plurality of remote users has displayed a synthetic video of at least one other user of the plurality of remote users.  (Saban: [0197]; or Boul: Abstract; [0040-0049]).
Claims 9 and 20, wherein creating the synthetic video from the captured 30WO 2018/116253PCT/IB2017/058304 video comprises creating one or more stereoscopic synthetic videos.  (Saban: [0163]; Boul: Abstract).
Claim 13, further comprising capturing videos with at least two different points of view at the location of the second remote user; creating a pair of synthetic videos from the captured videos at the second remote location, the synthetic videos being formed from at least two of the captured videos to produce videos corresponding to the determined viewpoint of the first remote user; and displaying the synthetic videos of the second remote user to the first remote user.  (See claim 12).
Claims 16-17, rendering or capturing a second scene corresponding to the determined viewpoint of the second remote user; and compositing the second scene with the synthetic videos displayed to the second remote user; wherein the first scene and the second scene are the same virtual reality scene.  (see claims 4 and 15).
Claim 19: capturing at least one local video representing the viewpoint of the second remote user at the second remote location; processing the local video to remove an undesired background; and wherein the compositing includes compositing the second scene, the synthetic video, and the processed local video.  (See claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saban in view of Boul and further in view of Warren et al (US 2017/0316806).
Claims 10 and 21, wherein creating the synthetic video from the captured video comprises creating a monoscopic synthetic video.

Saban does not disclose this feature explicitly, Boul discloses creating the synthetic video from the captured video comprises creating a stereoscopic synthetic 
----Therefore it would have been obvious to the ordinary artisan before the effective filing date to  incorporate the teaching of Warren into the teaching of Saban/Boul for the purpose of precisely introducing a different technique in making synthetic video for greater enjoyment.
					Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651